Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. Applicants arguments regarding claim 1 are much narrower that the claim limitations. Claim limitations do not exclude more than two transducers.

Official Notice
Subject matter of claims 

4, 16 The system of claim 1, wherein the second transducer includes a conical transducer element.

6. The system of claim 1, wherein the cable includes a jacket constructed of a material which remains flexible in the water at least approximately between zero degrees and five degrees Celsius.

7. The system of claim 1, wherein the cable includes a Kevlar core.

13. The system of claim 1, further including a reel configured to selectively wind to retract the cable and unwind to extend the cable.
 Is well known. Using conical transducers is one of the many different type of the transducers commonly used in the sonar devices. 

Using Kevlar core and flexible cables is well known for purpose of the ice fishing and also to provide durable cable.
Using the winch to  retract and deploy the cable is also well know in order to motorize the whole procedure of the deployment and retraction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 and claims bellow  is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe US 20060164919 A1 in view of Beambender.com.

Regarding claim 1, 10, 15 Watanabe teaches
1. A transducer system comprising:
a transducer unit(fig. 12 ) including –a transducer housing,(fig. 12)
a first transducer(one of the transducers 71) oriented to output a first sonar beam in a first direction and associated with a first portion of the transducer housing(fig. 12), and the first transducer configured to generate first sonar data corresponding to reflections of the first sonar beam in the a first direction,(implicit)
a second transducer(another transducer 71) oriented to output a second sonar beam in a second direction and associated with a second portion of the transducer housing(fig. 12) proximate to a lower surface of the transducer housing, the second transducer  configured to generate second sonar data corresponding to a second direction(implicit); and
a cable(K of fig. 1) coupling the transducer unit to an electronic display unit and configured to electronically convey the first sonar data and the second sonar data generated by from the first and second transducers to the electronic display unit,(implicit [0059] [0022])
wherein the cable is attached to the transducer housing at a location such that the second direction associated with second sonar beam output by the second transducer is normally oriented at approximately ninety degrees below horizontal in the water.(fig. 12)
wherein the cable is attached to the transducer housing(fig. 1) such that the first transducer is normally oriented at fifteen degrees below horizontal (on can see that on spherical portion of the transducer there is at least 7 transducers which indicates that the beam divisions are less than 15 degree which means at least one of the transducer will have 15 degree coverage)in the water and the second transducer is normally oriented at approximately ninety degrees below horizontal in the water(transducer at the lower pole of the transducers opposite to cable).
Watanabe is silent regarding to both physically suspend the transducer housing in the water and convey electrical signal 
Beambender.com teaches 
both physically suspend the transducer housing in the water and convey electrical signal 
10. The system of claim 9, wherein the angle setting mechanism includes a cable clip mechanism configured to bend the cable so as to selectively orient the transducer housing.(fee figures)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Watanabe  with teaching by Beambender.com in order to provide easy deployable sonar system which does not require mounting on the hull or any other place on the boat. 


2. The system of claim 1, wherein the first transducer includes a steered array transducer incorporating a phase steered technology.[0056]

3. The system of claim 1, wherein the first transducer includes a steered array transducer incorporating a frequency steered technology.[0063]

5, 17 The system of claim 1, wherein the second transducer includes a scanning transducer element.[0056]

8. The system of claim 1, wherein the first transducer is normally oriented at approximately fifteen degrees below horizontal in the water.(fig. 1)


Claims 20, 9, 11, 12, 14 18, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe US 20060164919 A1 in view of Beambender.com further in view of Antao US 20180033417 A1.
Regarding claim 20, 9 combination of Watanabe and Beambender.com teaches(see rejections for claims 1, 15)
20. A transducer system for locating fish in water beneath ice through a hole in the ice, the transducer system comprising:
a transducer unit including –a transducer housing,
a first transducer, which is a frequency steered transducer, associated with a first portion of the transducer housing, and configured to generate first data regarding the location of the fish in a first direction,
a second transducer, which is a conical transducer, associated with a second portion of the transducer housing, and configured to generate second data regarding the location of the fish in a second direction;
a cable coupling the transducer unit to an electronic display unit and configured to both physically suspend the transducer housing in the water and to electronically convey the data from the first and second transducers to the electronic display unit,
wherein the cable is attached to the transducer housing such that the first transducer is normally oriented at approximately fifteen degrees below horizontal in the water and the second transducer is normally oriented at approximately ninety degrees below horizontal in the water; and
but does not teach 
a support bar configured to extend horizontally across the hole in the ice and to physically support the cable, the support bar including an angle setting mechanism configured to allow for selectively orienting the transducer housing such that the first transducer is orientable at approximately zero, fifteen, forty-five, and ninety degrees below horizontal in the water.
further including a float coupled with the cable and configured to physically support the cable so that the transducer housing is positioned at the selected depth.
Antao teaches
a support bar(6 with 50 and 58) configured to extend horizontally across the hole in the ice[0005] and to physically support the cable(2)[0055], the support bar including an angle setting mechanism configured to allow for selectively orienting the transducer housing such that the first transducer is orientable at approximately zero, fifteen, forty-five, and ninety degrees below horizontal in the water.[0057]
11. The system of claim 1, further including a support bar configured to extend horizontally across a hole in ice over the water and to physically support the cable so that the transducer housing is positioned at a selected depth.( fig. 5a-5c)

12. The system of claim 11, wherein the support bar includes an angle setting mechanism configured to allow for selectively orienting the transducer housing such that the first transducer is oriented at approximately zero, fifteen, forty-five, and ninety degrees below horizontal in the water.(fig. 5c)

14. The system of claim 1, further including a float(see boat is a float) coupled with the cable and configured to physically support the cable so that the transducer housing is positioned at the selected depth.

 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Watanabe with teaching by Antao  in order to direct the transducer array  in the desired orientation and the position within the water.

Claims 4, 16, 6, 7, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe US 20060164919 A1 in view of Beambender.com further in view of Official Notice.
Regarding claims 4, 16, 6, 7, 13 Watanabe does not teach but Official Notice teaches
4, 16 The system of claim 1, wherein the second transducer includes a conical transducer element.

6. The system of claim 1, wherein the cable includes a jacket constructed of a material which remains flexible in the water at least approximately between zero degrees and five degrees Celsius.

7. The system of claim 1, wherein the cable includes a Kevlar core.

13. The system of claim 1, further including a reel configured to selectively wind to retract the cable and unwind to extend the cable.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Watanabe with teaching by Official Notice in order to provide easy deployment and retraction during the ice fishing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645